—Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered June 29, 1983, convicting him of three counts of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Under the circumstances of this case, it cannot be said that *682the trial court erred in denying, without a hearing, defendant’s oral application for assigned counsel, as defendant failed to set forth a sufficient basis to show that his representation by retained counsel was inadequate or ineffective.
This is no indication that defense counsel handled the case in other than a competent and professional manner and defendant did not state any basis for dissatisfaction with his attorney other than such attorney’s prior motion for leave to withdraw, which had been denied (see, People v Baldi, 54 NY2d 137). Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.